 

Exhibit 10.335

 



ASSIGNMENT AND ASSUMPTION

OF AGREEMENT OF PURCHASE AND SALE

(Andrews Village - 508, 512, 516, 520, 524 and 528 N Andrews Avenue, Fort
Lauderdale, FL)

 

This Assignment and Assumption of Agreement of Purchase and Sale (this
"Agreement"), dated as of December 18, 2015 (the "Effective Date"), is made by
and between Arch Co Residential LLC, a Delaware limited liability company
("ArchCo"), and BR ArchCo Flagler Village, LLC, a Delaware limited liability
company ("BRAFV").

 

Recitals

 

This Agreement is made with respect to the following facts:

 

A.                  ArchCo is the Purchaser under that ce1tain Agreement of
Purchase and Sale dated as of January 12, 2015 (the "Original Agreement") with
Andrews Village LLC, a Florida limited liability company, as Seller, with
respect to with respect to the real prope1ty located on the east side of North
Andrews Avenue between NE 5th Street and NE 6th Street (508, 512, 516, 520, 524
and 528 N. Andrews Avenue), Fort Lauderdale, Florida (the "Property"), as more
particularly described on Exhibit A attached to this Agreement.

 

B.                  ArchCo and Seller entered into an Amendment to the Original
Agreement dated as of February 9, 2015 (the "First Amendment"), a Second
Amendment to the Original Agreement dated as of April 30, 2015 (the "Second
Amendment"), a Third Amendment to the Original Agreement dated as of June 30,
2015 (the "Third Amendment"), a Fourth Amendment to the Original Agreement dated
as of September 15, 2015 (the "Fourth Amendment"), and a Fifth Amendment to the
Original Agreement dated as of October 31, 2015 (the "Fifth Amendment"). The
Original Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, and the Fifth Amendment, is referred to
in this Agreement as the "Purchase Agreement." All capitalized terms used but
not otherwise defined in this Agreement shall have the meaning for such terms
set forth in the Purchase Agreement.

 

C.                  While not a party to the Original Agreement, Lender, signed
the Original Agreement as consenting to the consummation of the transactions
described in the Purchase Agreement.

 

D.                 ArchCo desires to assign its rights and obligations under the
Purchase Agreement to BRAFV and BRAFV desires to assume ArchCo's rights and
obligations under the Purchase Agreement.

 

Agreement

 

In consideration of the premises and the mutual benefits to be derived from this
Agreement and the respective covenants and representations, warranties,
agreements, indemnities and promises set fo1th below, the patties, intending to
be legally bound, agree as follows.

 

1.                   Assignment. ArchCo irrevocably grants, bargains, sells,
assigns and otherwise transfers and delivers to BRAFV, and its successors and
assigns, all rights and obligations of Purchaser under the Purchase Agreement
excluding only representations and warranties made by Purchaser under the
Purchase Agreement to the extent made as of the Agreement Date (the "Assumed
Rights and Obligations").

 

2.                   Acceptance by BRAFV. BRAFV accepts and assumes the Assumed
Rights and Obligations.

 



 1 

 

 

3.                   Indemnification.

 

a.                   ArchCo shall indemnify, defend, protect and hold harmless
BRAFV from and against all claims, damages, losses, liabilities, costs
(including, without limitation, reasonable attorneys' fees) and expenses to the
extent the same arise before the Effective Date with respect to Purchaser's
obligations under the Assumed Rights and Obligations.

 

b.                  BRAFV shall indemnify, defend, hold harmless ArchCo from and
against any and all claims, damages, losses, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses to the extent the
same arise on or after the Effective Date with respect to Purchaser's
obligations under the Assumed Rights and Obligations.

 

4.                   Attorneys' Fees. If either party employs attorneys to
enforce any of the provisions of this Agreement, the party against whom any
final judgment is entered agrees to pay the prevailing patty all reasonable
costs, charges and expenses, including reasonable attorneys' fees, expended or
incurred by the prevailing patty in connection with the enforcement action.

 

5.                   Counterparts. This Agreement may be executed in
counterpa1ts; each such counterpart shall be deemed an original; and all
counterparts so executed shall constitute one instrument and shall be binding on
al l of the patties to this Agreement notwithstanding that all of the parties
are not signatory to the same counterpart.

 

 

REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE(S) FOLLOWS.

 



 2 

 



 

ArchCo and BRAFV have executed this Agreement as of the Effective Date.

 

ARCHCO:

 

 

ArchCo Residential LLC,

a Delaware limited liability company

 

By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Authorized Signatory  

  



 
 

 

BRAFV:

 

 

BR ArchCo Flagler Village, LLC,

a Delaware limited liability company

 



By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory  

 



 
 

 

Exhibit A

Legal Description of the Property

 

Lots 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41 and 42 in Block 6 of NORTH
LAUDERDALE according to the Amended Plat of Blocks 1, 2, 3, 4, 5, 6, 7, 8, 25,
26, 27, 28, 29, 30, 31, 32 and 33 of said NORTH LAUDERDALE, as recorded in Plat
Book 1, Page 182 of the Public Records of Miami-Dade County, Florida, said land
situate, lying and being in Broward County, Florida Less the West 15.0 Feet
thereof.

 



 A-1 

 